UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC PARHAM, individually and on behalf
of all others similarly situated,

                           Plaintiff,                              ORDER

             - against -                                      19 Civ. 8975 (PGG)

ALDI INC.,
                           Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

               The initial pretrial conference scheduled for April 9, 2020 is adjourned until June

4, 2020 at 10:15 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.


Dated: New York, New York
       March 27, 2020
